Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY CELL COMPRISING AN ELECTROLYTE COMPRISING A METAL SALT

Examiner: Adam Arciero	SN: 16/314,973	Art Unit: 1727	April 5, 2021

DETAILED ACTION
Applicant’s response filed on April 02, 2021 has been received.  Claims 1-20 are currently pending.  Claims 1-2, 4 and 9-13 have been amended.  Claims 14-20 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejection under 35 USC 112(d) on claim 12 is withdrawn because Applicant has amended the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-capacity" in claim 20 is a relative term which renders the claim indefinite.  The term "high-capacity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what graphite’s fall within and outside the scope of the claim.  For the purposes of compact prosecution the claim will be read without the word “high-capacity”.

Claim Rejections - 35 USC § 102
The claim rejection under 35 USC 102(a)(1) as being anticipated by Erickson et al. on claims 1-8 and 10-13 are withdrawn because Applicant has amended the independent claim.
Claim Rejections - 35 USC § 103
The claim rejection under 35 USC 103(a) as being unpatentable over Erickson et al. on claim 9 is withdrawn because Applicant has amended the independent claim.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (WO 2015/134783 A1; using US 2017/0077503 A1 for citation purposes; as found in IDS dated 01/03/2019) in view of Park (US 2015/0017552 A1).

However, Park teaches of a lithium ion battery comprising a negative electrode comprising any of graphite and coke, for example, and having up to 97 wt% graphite (paragraph [0019] and claim 10).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the negative electrode of Erickson et al. to comprise 97 wt% graphite because Park teaches that an electrode that intercalates with an alkali metal is provided and an improved battery can be provided (paragraph [0012]).  Furthermore, the courts have held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  See MPEP 2144.05, II, A.
As to Claims 2 and 14, Erickson et al. discloses wherein the additive is 1,3-propane sultone or vinylidene carbonate (paragraphs [0108]-[0109]).
As to Claim 3, Erickson et al. discloses wherein the lithium salt is LiPF6 (paragraph [0038]).

As to Claim 9, Erickson et al. teaches wherein the amount of manganese bis(trifluoromethanesulfonyl)imide (electronically neutral salt) is in the range of about 0.01M -1M (paragraph [0039]).  This range overlaps with the claimed range.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amount of the electronically neutral salt to be within the claimed range because Erickson et al. teaches that that a battery with improved capacity retention and cycle life as well as reduced undesirable reactions can be provided (Abstract). 
As to Claim 10, Erickson et al. discloses wherein the anode comprises graphite (paragraph [0097]).
As to Claim 11, Erickson et al. discloses wherein the separator is a porous polymer (paragraphs [0078] and [0107]).
As to Claim 13, Erickson et al. discloses a lithium ion battery comprising manganese bis(trifluoromethanesulfonyl)imide as an additive (Abstract and paragraph [0039]). 
As to Claim 15, Erickson et al. discloses a porous polymer separator (paragraphs [0078] and [0107])
As to Claims 17-18, Park teaches wherein graphite can be used as the negative electrode material, which encompasses all known forms of graphite, such as synthetic .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (WO 2015/134783 A1; using US 2017/0077503 A1 for citation purposes; as found in IDS dated 01/03/2019) in view of Park (US 2015/0017552 A1) as applied to claims 1-19 above and in further view of Ishii et al. (US 2010/0021820 A1).
As to Claim 20, modified Erickson et al. does not specifically disclose the claimed anode material.
However, Ishii et al. teaches of an anode material comprising a core-shell composite having a core of graphite covered with a shell of an amorphous carbon (Abstract).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anode of modified Erickson et al. to comprise the claimed structure and material because Ishii et al. teaches that such an electrode exhibits an excellent rate performance, a high reversible capacity, and a high first cycle charge-discharge efficiency (Abstract). 
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Erickson teaches away from using a graphite anode (claim 1).

In response to Applicant’s arguments, please consider the following comments:
a) Erickson states that the use of multivalent metal salts may not function correctly with graphite.  However, Erickson does not make a definitive statement teaching away from graphite being used.  Rather, Erickson teaches that graphite can be used as an anode material (paragraph [0097]).  Erickson teaches that iron can impede a graphite anode, however Erickson does not require that iron be present.  Applicant has not provided sufficient evidence to show that the teachings cannot be combined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727